Case 1:19-cv-01091-LAK Document 80 Filed 07/01/20

UNITED STATES DISTRICT COURT
SOUTHERN DISTRICT OF NEW YORK

en nk he ee a ae ae ee ee ee ee ee ee ee ee x
JOHN WAITE, etc., et al.,

Plaintiffs,

-against-

UMG RECORDINGS, INC., a Delaware
corporation doing business as Universal Music
Group, and DOES 1 through 10,

Defendants.
ee) x

Lewis A. KAPLAN, District Judge.

Page 1 of 1

19-cv-1091 (LAK)

Since plaintiffs filed their motion to compel [DI 78], defendant has produced
additional documents related to its position that the works at issue were “works made for hire.”
Defendant stated that the parties’ dispute over this category of discovery is now limited to whether
it must search and produce additional documents contained within “boxes in storage.” It stated also
that it will not rely upon documents it has not produced in opposing class certification.

In light of this new production and defendant’s stated position, plaintiff is directed
to respond to defendant’s letter of June 26, 2020 [DI 79], as it pertains to the “works made for hire”

documents, no later than July 8, 2020.

SO ORDERED.
Dated: July 1, 2020 bi. L)
inka

Lewis ‘A. Kepl .

United States District Judge
